Justice PLEICONES.
I concur in part and dissent in part. I agree with the majority that the Court of Appeals was correct in reading S.C.Code Ann. § 12-6-2320(A) (2014) to place a two-part burden on the party seeking to deviate from the standard allocation formula. First, the proponent of the deviation must show that the gross receipts formula does not fairly represent the taxpayer’s in-state business activity. Second, the proponent of change must demonstrate that its proposal is reasonable, but not that its alternative is fairer than any other formula. I therefore agree with the majority’s modification of *92the test used by the Court of Appeals, but disagree with the majority’s application of these principles here.
Since we are holding that the burden of proof is on the Department, I agree with the Court of Appeals that we should remand this matter to the ALC for reconsideration. Whether the Department can meet its burdens are questions of fact which, in my opinion, should not be decided on certiorari despite the parties’ agreement that we do so. The ALC placed the burden of proof on CarMax West, and accordingly its findings of fact and conclusions of law are premised on that error of law. It is therefore not surprising that as the majority states, “the Department relied on CarMax West to refute [the Department’s] use of an alternate formula,” or that the Department, lacking any burden of proof, largely offered evidence of what it did rather than why it did it.
In light of our clarification of the burden of proof, I would remand to the ALC with instructions to reconsider this matter and to hold an evidentiary hearing if requested by either party. I would also permit the parties to reargue the points of law raised in their petitions of certiorari but not decided by the Court today.
For the reasons given above, I concur in part, dissent in part, and would remand for reconsideration.